—Appeal from an order of Family Court, Orleans County (Punch, J.), entered October 14, 1999, which adjudged that respondent violated an order of disposition and placed respondent for a period of one year in the custody of the New York State Office of Children and Family Services.
It is hereby ordered that said appeal from the order insofar as it concerns placement be and the same hereby is unanimously dismissed and the order is affirmed without costs.
Memorandum: We reject respondent’s contention that the petition is jurisdictionally defective (cf. Matter of Neftali D., 85 NY2d 631). Inasmuch as the order placing respondent in the *1148custody of the New York State Office of Children and Family Services until June 23, 2000 has expired, respondent’s contention that such placement was not appropriate is moot (see Matter of Raymond WW., 291 AD2d 682, 683). Present — Pigott, Jr., P.J., Pine, Wisner, Kehoe and Burns, JJ.